MoegaN, J.,
dissenting. The case was fixed for trial. On the day fixed it was not reached, and was continued with preference. Before it was again called application was made for trial by jury.
The case was, in my opinion, in no sense fixed for trial when the application was made. It was only continued to be called with preference at the next calling. It would have been fixed when called, or not, as it might be ordered, or not, to be fixed. The case not having been fixed when the application for a jury was made, I think the application was improperly refused.